     Case 2:20-cv-00718-KJM-KJN Document 6 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTAY LAVONCE SCRUGGS,                                 No. 2:20-cv-0718 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    DR. TORREZ,
15                        Defendant.
16

17           By an order filed April 14, 2020, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, or pay the court’s

19   filing fee of $400.00, and was cautioned that failure to do so would result in a recommendation

20   that this action be dismissed. The thirty-day period has now expired, and plaintiff has not

21   responded to the court’s order and has not filed the required documents or paid the required filing

22   fee.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, plaintiff may file written objections with
                                                         1
      Case 2:20-cv-00718-KJM-KJN Document 6 Filed 05/27/20 Page 2 of 2

 1   the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: May 27, 2020

 6

 7

 8
     /scru0718.fifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
